SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported): September 23, 2010 BMW VEHICLE LEASE TRUST 2010-1 (Exact name of Issuing Entity as specified in its charter) BMW AUTO LEASING LLC (Exact name of Depositor as specified in its charter) FINANCIAL SERVICES VEHICLE TRUST (Exact name of Sponsor as specified in its charter) Delaware 333-166296 51-6518223 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Chestnut Ridge Road Woodcliff Lake, NJ 07677 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (201) 307-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Bingham McCutchen LLP has been retained by this Registrant as counsel for its Registration Statement on Form S-3 (Commission File No. 333-166296) in connection with various transactions.Legal opinions by Richards, Layton & Finger, P.A., as Delaware counsel to the Registrant, to be incorporated into the Registration Statement are attached hereto as Exhibit 5.2 and Exhibit 23.2. Item 9.01.Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits: Opinion of Richards, Layton & Finger, P.A. with respect to due authorization, enforceability and legality. Consent of Richards, Layton & Finger, P.A. (included in Exhibit 5.2). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. BMW VEHICLE LEASE TRUST 2010-1 By: BMW Financial Services NA, LLC, as Administrator By: /s/ Martin Stremplat Name: Martin Stremplat Title: Vice President-Finance and CFO By: /s/ Joachim Herr Name: Joachim Herr Title: Treasurer FINANCIAL SERVICES VEHICLE TRUST By: BMW Financial Services NA, LLC, as Servicer By: /s/ Martin Stremplat Name: Martin Stremplat Title: Vice President-Finance and CFO By: /s/ Joachim Herr Name: Joachim Herr Title: Treasurer BMW AUTO LEASING LLC By: BMW Financial Services NA, LLC, as Managing Member By: /s/ Martin Stremplat Name: Martin Stremplat Title: Vice President-Finance and CFO By: /s/ Joachim Herr Name: Joachim Herr Title: Treasurer Dated: September 23, 2010
